Title: General Orders, 21 January 1781
From: Washington, George
To: 


                        
                             Sunday January 21st 1781
                            Parole.
                            Countersigns–
                        
                        At a Brigade General court martial held by order of Lieutenant Colonel commandant Brooks commanding the 3d
                            Massachusetts’ brigade the 22d of december last Major Wiley President.
                         Charles Watts soldier in the 10th Massachusetts regiment was tried for "Absenting himself from his regiment
                            without leave and attempting to go to the enemy."
                        The Court after maturely considering the Evidence find the Prisoner Guilty of a breach of Article 1st Section
                            6th of the Rules and Articles of War and sentence him to suffer Death more than two thirds of the Court agreeing thereto.
                        The Commander in Chief confirms the Sentence, but is pleased in the intercession of the officers of the
                            regiment to which the Prisoner belongs in his behalf to Pardon him and direct his release from Confinement.
                    